EXHIBIT 10.2
 
 
 
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
 
WARRANT TO PURCHASE STOCK
 
Company:
CAS Medical Systems, Inc., a Delaware corporation

Number of Shares:
218,914

Type/Series of Stock:
Common Stock

Warrant Price:
$1.142 per share

Issue Date:
May 8, 2018

Expiration Date:
May 8, 2023  See also Section 5.1(b).

 

Credit Facility:
This Warrant to Purchase Stock ("Warrant") is issued in connection with that
certain Loan and Security Agreement of even date herewith between East West Bank
and the Company (as modified, amended and or restated from time to time).

 
THIS WARRANT CERTIFIES THAT, for good and valuable consideration, EAST WEST BANK
(together with any successor or permitted assignee or transferee of this Warrant
or of any shares issued upon exercise hereof, "Holder") is entitled to purchase
the number of fully paid and non-assessable shares (the "Shares") of the
above-stated Type/Series of Stock (the "Class") of the above-named company (the
"Company") at the above-stated Warrant Price, all as set forth above and as
adjusted pursuant to Section 2 of this Warrant, subject to the provisions and
upon the terms and conditions set forth in this Warrant.
 
SECTION 1.    EXERCISE.
 
1.1    Method of Exercise.  Holder may at any time and from time to time
exercise this Warrant, in whole or in part, by delivering to the Company the
original of this Warrant together with a duly executed Notice of Exercise in
substantially the form attached hereto as Appendix 1 and, unless Holder is
exercising this Warrant pursuant to a cashless exercise set forth in
Section 1.2, a check, wire transfer of same-day funds (to an account designated
by the Company), or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.
 
1.2    Cashless Exercise.  On any exercise of this Warrant, in lieu of payment
of the aggregate Warrant Price in the manner as specified in Section 1.1 above,
but otherwise in accordance with the requirements of Section 1.1, Holder may
elect to receive Shares equal to the value of this Warrant, or portion hereof as
to which this Warrant is being exercised.  Thereupon, the Company shall issue to
the Holder such number of fully paid and non-assessable Shares as are computed
using the following formula:
 
X = Y(A-B)/A
 
where:
 

X =
the number of Shares to be issued to the Holder;

 

Y =
the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

A =
the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

B =
the Warrant Price.

 
 

--------------------------------------------------------------------------------

1.3    Fair Market Value.  The fair market value of a Share shall be the closing
price (or if there is no closing price, last sale price) of a share of common
stock reported for the Business Day immediately before the date on which Holder
delivers this Warrant together with its Notice of Exercise to the Company.
 
1.4    Delivery of Certificate and New Warrant.  Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver to Holder a certificate representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.
 
1.5    Replacement of Warrant.  On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form, substance and amount to the Company
or, in the case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.
 
1.6    Treatment of Warrant Upon Acquisition of Company.
 
(a)    For the purpose of this Warrant, "Acquisition" means any transaction or
series of related transactions involving: (i) the sale, lease, exclusive
license, or other disposition of all or substantially all of the assets of the
Company (ii) any merger or consolidation of the Company into or with another
person or entity (other than a merger or consolidation effected exclusively to
change the Company's domicile), or any other corporate reorganization, in which
the stockholders of the Company in their capacity as such immediately prior to
such merger, consolidation or reorganization, own less than a majority of the
Company's (or the surviving or successor entity's) outstanding voting power
immediately after such merger, consolidation or reorganization; or (iii) any
sale or other transfer by the stockholders of the Company of shares representing
at least a majority of the Company's then-total outstanding combined voting
power.
 
(b)    In the event of an Acquisition in which the consideration to be received
by the Company's stockholders consists solely of cash, solely of Marketable
Securities or a combination of cash and Marketable Securities (a "Cash/Public
Acquisition"), either  (i) Holder shall exercise this Warrant pursuant to
Section 1.1 and/or 1.2 and such exercise will be deemed effective immediately
prior to and contingent upon the consummation of such Acquisition or (ii) if
Holder elects not to exercise the Warrant, this Warrant will expire immediately
prior to the consummation of such Acquisition.
 
(c)    The Company shall provide Holder with written notice of the Cash/Public
Acquisition (together with such reasonable information as Holder may reasonably
require regarding the treatment of this Warrant in connection with such
contemplated Cash/Public Acquisition giving rise to such notice), which is to be
delivered to Holder not less than seven (7) Business Days prior to the closing
of the proposed Cash/Public Acquisition.  In the event the Company does not
provide such notice, then if, immediately prior to the Cash/Public Acquisition,
the fair market value of one Share (or other security issuable upon the exercise
hereof) as determined in accordance with Section 1.3 above would be greater than
the Warrant Price in effect on such date, then this Warrant shall automatically
be deemed on and as of such date to be exercised pursuant to Section 1.2 above
as to all Shares (or such other securities) for which it shall not previously
have been exercised, and the Company shall promptly notify the Holder of the
number of Shares (or such other securities) issued upon such exercise to the
Holder and Holder shall be deemed to have restated each of the representations
and warranties in Section 4 of the Warrant as the date thereof.
 
 
2

--------------------------------------------------------------------------------

(d)    Upon the closing of any Acquisition other than a Cash/Public Acquisition
defined above, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.
 
(e)    As used in this Warrant, "Marketable Securities" means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), and is then current in its filing
of all required reports and other information under the Act and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by Holder in connection with the Acquisition were Holder to
exercise this Warrant on or prior to the closing thereof is then traded in
Trading Market, and (iii) Holder would be able to publicly re-sell, within six
(6) months following the closing of such Acquisition, all of the issuer's shares
and/or other securities that would be received by Holder in such Acquisition
were Holder to exercise this Warrant in full on or prior to the closing of such
Acquisition.  As used in this Section 1.6(e), "Trading Market" means the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the
NYSE Amex, the New York Stock Exchange, or the over-the-counter market as
reported by OTC Markets Group Inc. or, in each case, any successor market.
 
SECTION 2.    ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.
 
2.1    Stock Dividends, Splits, Etc.  If the Company declares or pays a dividend
or distribution on the outstanding shares of the Class payable in common stock
or other securities or property (other than cash), then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities and property which Holder
would have received had Holder owned the Shares of record as of the date the
dividend or distribution occurred.  If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased.  If the
outstanding shares of the Class are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.
 
2.2    Reclassification, Exchange, Combinations or Substitution.  Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant.  The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.
 
2.3    No Fractional Share.  No fractional Share shall be issuable upon exercise
of this Warrant and the number of Shares to be issued shall be rounded down to
the nearest whole Share.  If a fractional Share interest arises upon any
exercise of the Warrant, the Company shall eliminate such fractional Share
interest by paying Holder in cash the amount computed by multiplying the
fractional interest by (i) the fair market value (as determined in accordance
with Section 1.3 above) of a full Share, less (ii) the then-effective Warrant
Price.
 
2.4    Notice/Certificate as to Adjustments.  Upon each adjustment of the
Warrant Price, Class and/or number of Shares, the Company, at the Company's
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, Class and/or number of Shares and facts
upon which such adjustment is based.  The Company shall, upon written request
from Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.
 
 
 
3

--------------------------------------------------------------------------------

SECTION 3.    REPRESENTATIONS AND COVENANTS OF THE COMPANY.
 
3.1    Representations and Warranties.  The Company represents and warrants to,
and agrees with, the Holder as follows:  All Shares which may be issued upon the
exercise of this Warrant, shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.  The Company covenants that it shall at all
times cause to be reserved and kept available out of its authorized and unissued
capital stock such number of shares of the Class, common stock and other
securities as will be sufficient to permit the exercise in full of this Warrant.
 
3.2    Notice of Certain Events.  If the Company proposes at any time to:
 
(a)    declare any dividend or distribution upon the outstanding shares of the
Class or common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;
 
(b)    offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company's stock (other than pursuant to contractual pre-emptive rights);
 
(c)    effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or
 
(d)    effect an Acquisition or to liquidate, dissolve or wind up;
 
then, in connection with each such event, the Company shall give Holder:
 
(1)    at least seven (7) Business Days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Class will be entitled thereto) or for determining rights to vote, if any,
in respect of the matters referred to in (a) and (b) above; and
 
(2)    in the case of the matters referred to in (c) and (d) above at least
seven (7) Business Days prior written notice of the date when the same will take
place (and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event).
 
Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof if the Company does not give written
notice to Holder of a Cash/Public Acquisition as required by the terms hereof. 
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder's accounting or reporting
requirements with respect to this Warrant.
 
SECTION 4.    REPRESENTATIONS, WARRANTIES OF THE HOLDER.
 
The Holder represents and warrants to the Company as follows:
 
4.1    Purchase for Own Account.  This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder's account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act.  Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.
 
 
 
4

--------------------------------------------------------------------------------

4.2    Disclosure of Information.  Holder is aware of the Company's business
affairs and financial condition and has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities.  Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.
 
4.3    Investment Experience.  Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk.  Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder's
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities.
 
4.4    Accredited Investor Status.  Holder is an "accredited investor" within
the meaning of Regulation D promulgated under the Act.
 
4.5    The Act.  Holder understands that this Warrant and the Shares issuable
upon exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder's investment intent as expressed herein. 
Holder understands that this Warrant and the Shares issued upon any exercise
hereof must be held indefinitely unless subsequently registered under the Act
and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available.  Holder is aware of
the provisions of Rule 144 promulgated under the Act.
 
4.6    No Voting Rights.  Holder, as a Holder of this Warrant, will not have any
voting rights until the exercise of this Warrant.
 
SECTION 5.    MISCELLANEOUS.
 
5.1    Term and Automatic Conversion Upon Expiration.
 
(a)    Term.  Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
5:00 PM, Pacific time, on the Expiration Date and shall be void thereafter.
 
(b)    Automatic Cashless Exercise upon Expiration.  In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a reasonable
time, deliver a certificate representing the Shares (or such other securities)
issued upon such exercise to Holder.
 
5.2    Legends.  The Shares shall be imprinted with a legend in substantially
the following form:
 
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO EAST WEST BANK DATED MAY 8, 2018, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND
LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE,
PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
 
 
 
5

--------------------------------------------------------------------------------

5.3    Compliance with Securities Laws on Transfer.  This Warrant and the Shares
issuable upon exercise of this Warrant may not be transferred or assigned in
whole or in part except in compliance with applicable federal and state
securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the
Company).  The Company shall not require Holder to provide an opinion of counsel
if the transfer is to an affiliate of Holder, provided that any such transferee
is an "accredited investor" as defined in Regulation D promulgated under the
Act.  Additionally, the Company shall also not require an opinion of counsel if
there is no material question as to the availability of Rule 144 promulgated
under the Act.
 
5.4    Transfer Procedure.  Subject to the provisions of Section 5.3, Holder may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant to any transferee, provided, however, in connection with any such
transfer, Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee and Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable); and provided
further, that any subsequent transferee shall agree in writing with the Company
to be bound by all of the terms and conditions of this Warrant.
 
5.5    Notices.  All notices and other communications hereunder from the Company
to the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.5.  All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:
 
East West Bank
2350 Mission College Blvd., Suite 988
Santa Clara, CA 95054
Attn:  James Tai, Managing Director
Telephone:  (408) 330-2005
Email:  james.tai@eastwestbank.com


Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:
 
CAS Medical Systems, Inc.
44 East Industrial Road
Branford, CT 06405
Attn:  Chief Financial Officer
Telephone:  (203) 488-6056
Email: JBaird@CASMED.com




5.6    Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated (either generally or in a particular instance and
either retroactively or prospectively) only by an instrument in writing signed
by the party against which enforcement of such change, waiver, discharge or
termination is sought.
 
 
 
6

--------------------------------------------------------------------------------

5.7    Attorney's Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys' fees.
 
5.8    Counterparts.  This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.
 
5.9    Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles regarding conflicts of law.
 
5.10    Headings.  The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.
 
5.11    Business Days.  "Business Day" is any day that is not a Saturday, Sunday
or a day on which East West Bank is closed.
 


 


 


 


 


 


 
[Balance of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.
 
"COMPANY"
         
CAS Medical Systems, Inc.
               
By:   /s/ Jeffery A. Baird                                               
         
Name: Jeffery A. Baird
   
(Print)
   
Title:  CFO
               
"HOLDER"
         
EAST WEST BANK
         
By:   /s/ James Tai                                                         
         
Name: James Tai 
   
(Print)
   
Title:   Managing Director/Head of Life Sciences
   



























































[Signature Page to Warrant to Purchase Stock]
 
 
 
 
 

--------------------------------------------------------------------------------

APPENDIX 1




NOTICE OF EXERCISE
 
1. The undersigned Holder hereby exercises its right purchase ___________ shares
of the Common Stock of CAS Medical Systems, Inc. (the "Company") in accordance
with the attached Warrant To Purchase Stock, and tenders payment of the
aggregate Warrant Price for such shares as follows:
 
[   ]              check in the amount of $________ payable to order of the
Company enclosed herewith
 
[   ]              Wire transfer of immediately available funds to the Company's
account
 
[   ]              Cashless Exercise pursuant to Section 1.2 of the Warrant
 
[   ]              Other [Describe] __________________________________________
 
2. Please issue a certificate or certificates representing the Shares in the
name specified below:
 


 
__________________________________________
Holder's Name
__________________________________________

__________________________________________

(Address)
 
 
 
3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.
 

   
HOLDER:
                   
By:
         
Name:
         
Title:
         
Date:
     


 
 
 
 
 
Appendix 1